The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 30, 2021 has been entered.
Claims 1, 3, 5-16 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Each independent claim requires determining fluorescence properties of at least one of the pellets wherein the fluorescence properties include fluorescence intensity data and emission maximum data and generating a calibration curve by correlating the fluorescence properties with the moisture content.  Examiner attempted to determine whether or not the calibration is a correlation with both fluorescence intensity data and emission maximum data or if the calibration in the instant claims can use fluorescence intensity data or emission maximum data.  In the paragraphs which list what the fluorescence data may include (paragraphs [0014], [0021], [0035] and [0049]), "fluorescence intensity data and/or emission maximum data" (emphasis added) was always the language used.  When fluorescence properties and calibration are found in the same paragraph, the specific properties used to generate the calibration curve are not described (see paragraph [0016] for example).  Thus the instant disclosure covers calibration curves that are based on either intensity data or emission maximum data as well as using both in the correlation.  While the fluorescence properties determined include both fluorescence intensity data and emission maximum data, it is not clear whether the calibration curve must include a correlation with both fluorescence properties or can use a portion of the data such as fluorescence intensity at a particular wavelength or the emission maximum wavelength data.  For that reason, examiner will treat the language of the claims as being met by a calibration curve that does not utilize a correlation with both fluorescence intensity data and emission maximum data (i.e. fluorescence intensity at a particular wavelength or the emission maximum wavelength data)
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 5-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Goodelle in view of Thierry (US 2014/0327171) and Reuvers or Camacho.  In the paper Goodelle teaches that a fluorescence method was adapted to measure moisture-uptake kinetics in films of poly(methylmethacrylate), and data were interpreted in the context of a Fickian diffusion model. The films, 2–60 µm thick, were supported on acid-etched microscope slides.  They were compared with several freestanding slabs about 1 mm thick.  The moisture diffusion in the slabs was Fickian with a diffusivity of 3.2 X 10-9 cm2/s.  The apparent Fickian diffusivity in the films decreased substantially with decreasing film thickness; however, a careful examination revealed that the initial moisture uptake was governed by a thickness-independent diffusivity for a wide range of film thicknesses.  This suggested that the appearance of non-Fickian behavior originated within about a micrometer of the buried interface, possibly as a result of water accumulation beneath the film or slight thickness variations.  Moisture uptake in the thickest films was more rapid than in the slabs, most likely because of residual thermal stresses.  The first paragraph of -relaxations in poly(ethyl methacrylate) and poly(isobutyl methacrylate) have been demonstrated.  In these studies, it was noted that maintaining dry samples was of the utmost importance because moisture uptake would affect the free volume and fluorescence.  This motivated some initial work on moisture uptake by the authors.  More recently, another group studied the moisture sensitivity of a number of rotor probes in poly(vinyl acetate) and a polyamide-cured epoxy, .  
In the patent publication Thierry teaches a method for preparing polyamide granules.  This method comprises, in particular, steps of extruding the polymer, cooling and cutting the extruded material, and a step of cooling the granules.  The method of the invention is simple and quick to implement.  Paragraph [0006] teaches that the granules have to exhibit a relatively low water content, which varies according to the applications and the characteristics of the polyamide (molecular weight, and the like).  This is because an excessively large amount of water present in the polyamide can bring about, for example during remelting, a decrease in the molecular weight.  This fall in molecular weight can result in a deterioration in the mechanical properties of the final polyamide-based articles, in a deterioration in their properties of use, such as the surface appearance, or in a deterioration in the performance of the conversion processes, such as spinning (breakages, and the like).  The process includes several stages/steps to produce the granules.  Paragraphs [0027]-[0029] teach that stage a) consists of extruding the polyamide in the molten state and is carried out conventionally, in particular through a die by a method known to a person skilled in the art.  The die is generally placed at the outlet of a polymerization reactor, or at the outlet of a transfer line fed with molten polyamide using a pump, or at the outlet of a kneading device which can generate a pressure greater than atmospheric pressure, generally an extruder.  At the die outlet, a material is obtained generally in the form of rods or strips, or directly in the form of granules in the case, for example, of underwater pelletizing (see paragraph [0007] for a general description of the process to obtain granules having a low water content).  Paragraph [0074] teaches that after the process, the granules advantageously exhibit a moisture content of between 0.1% and 0.4% by weight of water (with respect to the weight of granules).  It is the combination of the stages of the process which makes it possible to obtain the abovementioned moisture characteristics and thus in particular to supply polyamide granules suitable for the manufacture of formulations intended for injection/molding in a simple and rapid way, by employing very mild conditions which limit the risk of decomposition of the polyamide (no yellowing and preservation of the mechanical properties).  Paragraph [0079] teaches that the water concentration of the granules is measured by Karl Fischer titration.  
In the paper Reuvers studied quantitative water uptake in thin nylon-6 films with NMR imaging.  The introduction teaches that polyamides, also known as nylons, are widely used as 
In the paper Camacho determined the moisture content in nylon 6,6 by near infrared spectroscopy and chemometrics.  The introduction teaches that there is an increasing need for better quality control of polymers and polymeric composites in order to improve product quality and reduce production costs and waste materials.  Plastic recycling, in particular, requires quick and nondestructive quality methods to guarantee good properties of the recyclate.  Measurements need to be performed rapidly and to give precise information on the parameters leading to higher-quality products.  Nylons are considered hydrophilic polymers but have different water affinities according to their structure.  At room temperature and above, water generally acts as an effective softener or plasticizer, facilitating molecular chain movement by reducing the intermolecular forces of the polymer chain among themselves3; this decreases the glass-transition temperature (Tg) and stiffness but increases flexibility.  The effects of moisture on the morphology and mechanical properties of polyamides have been extensively studied by a number of researchers.  The most common technique for determining the absorbed moisture content in nylon is thermal analysis, such as differential scanning calorimetry (DSC), the loss-on-drying (LOD) method and thermogravimetric analysis (TGA).  Although these methods 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to utilize the Goodelle process on other polymers such as the polyamides/nylons of Thierry, Reuvers and Camacho by correlating the spectroscopic data with water/moisture content data performed in parallel by a known technique such as the Karl Fischer titration used by Thierry because as taught by each of those references water content is an important aspect to measure because it affects properties of the material during processing to form items, properties of the formed items and properties of products made through recycling of waste products as taught by Thierry, Reuvers and Camacho, one of skill in the art would have expected the water content to change so that samples measured for the calibration generation should be either identical or equivalent so that parallel determination of the properties would be recognized as the best way to perform both evaluations on identical/equivalent samples and one of ordinary skill in the art would have recognized that with proper calibration, the technique should be broadly applicable and has advantages compared to other known methods being used.  It also would have been obvious to one of ordinary skill in the art at the time the application was filed to transfer the calibration values to users of granules/pellets because of the ability to determine whether the pellets/granules were sufficiently dry to process through injection molding as taught by Thierry or had sufficient water to produce desired properties in the polymers after molding into a .  
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 5-16 and 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,309,901 in view of Goodelle as described above. Although the claims at issue are not identical, they are not patentably distinct from each other because some claims such as claims 1 and 5-6 are of a scope the is broader than corresponding patented claims 1, 7 and 10 respectively, except with respect to the fluorescent data being measured and the measurement of the fluorescent properties in parallel with the moisture content.  Goodelle in figure 1 shows the evolution of the fluorescent spectrum during liquid water uptake.  It is noted that the fluorescent spectra contain both intensity data and emission maximum data.  The second full paragraph on page 2465 clearly teaches that the emission maximum shifts as the polymer absorbs water.  That same paragraph also clearly teaches that the intensity changes as well.  Figure 4 sows a correlation between mass uptake and fluorescence intensity for a single film.  Thus it would have been obvious to one of ordinary skill in the art to determine the calibration curve using the initial spectra in a format that includes both intensity data and emission maximum data because of the ability to determine the change in intensity for a particular wavelength or multiple wavelengths as shown by Goodelle.  It also would have been obvious to perform the fluorescence and mass uptake/moisture content in parallel on a single sample as taught by figure 4 of Goodelle to get an accurate correlation of the results since Goodelle clearly shows that the water content of the polymer is expected to change over time which those of ordinary skill in the art would have recognized as leading to errors or a degradation of the calibration to accurately predict/determine the water content.  
Applicant's arguments filed November 30, 2021 have been fully considered but they are not persuasive.  In response to Applicant’s response, a new rejection under 35 U.S.C 112(b) was applied against the claims, and the remaining rejections have been modified in accordance with the changes to the claims.  The arguments are moot with respect to the new rejection.  
With respect to the obviousness-type double-patenting rejection, examiner has included the Goodelle reference in the rejection to account for the claim changes.  In looking at their system, Goodelle first acquired the spectra shown in figure 1 which include both intensity data and emission maximum data.  This allowed them to determine that there were changes in both intensity and emission maximum as a result of water uptake in the polymer.  They used this to determine the change in the intensity at at least one wave length.  In figure 4, Goodelle also compared the water uptake to the fluorescence change.  This allowed them to determine that the 
With respect to the rejection under 35 U.S.C. 103, examiner has examined the Goodelle reference in view of the claim changes and arguments in support thereof.  Examiner now points to figure 1, its explanation in the second full paragraph of page 2465 and figure 4 with its explanation.   Goodelle in figure 1 shows the evolution of the fluorescent spectrum during liquid water uptake.  It is noted that the fluorescent spectra contain both intensity data and emission maximum data.  The second full paragraph on page 2465 clearly teaches that the emission maximum shifts as the polymer absorbs water so that they determined the emission maximum data from the spectra.  That same paragraph also clearly teaches that the intensity changes as well so that they determined intensity data.  Figure 4 sows a correlation between mass uptake and fluorescence intensity for a single film.  While not clearly stating it, the easiest way to do this is to do the mass uptake and fluorescence spectra accumulation in parallel.  Since the polymer would be expected to change its water content as the surrounding atmosphere changes, those of skill in the art would have expected that running the analysis separately would reduce the correlation and introduce error into any calibration curve.  Thus obtaining the spectra used for the calibration in parallel with the water uptake measurements would have been recognized as the best method to get an accurate correlation of the data.  As such, the newly added language is either taught by Goodelle or would have been obvious to those of ordinary skill in the art in view of its teachings.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arlen Soderquist whose telephone number is (571)272-1265.  The examiner can normally be reached on 1st week Monday-Thursday, 2nd week Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ARLEN SODERQUIST/            Primary Examiner, Art Unit 1797